Citation Nr: 1308873	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of a right shoulder disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert F. Sprick, Esq.





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2006 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In a December 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for low back and right shoulder disabilities and remanded the claims of entitlement to TDIU and service connection for PTSD to the VA Appeals Management Center (AMC) for further evidentiary development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).

In a July 2012 Memorandum Decision, the Court partially vacated the Board's December 2010 with respect to the denials of service connection for low back and right shoulder disabilities.  The issues were remanded for readjudication consistent with the directives contained therein.  In a November 2012 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further argument and evidence in December 2012.

As indicated above, the issues of entitlement to service connection for PTSD and entitlement to TDIU were remanded by the December 2010 Board decision.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the previous denials in a January 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as set forth above.

The issues of entitlement to service connection for low back and right shoulder disabilities as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

A psychiatric disability, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the claim of service connection for a psychiatric disability, including PTSD, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through notice letters dated in May 2008, August 2008, and October 2008 the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the May 2008, August 2008, and October 2008 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.
There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, statements from the Veteran, third party lay statements, Social Security Administration (SSA) records, service treatment records (STRs), and service personnel records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded a VA examination in April 2011, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination relative to the PTSD claim is sufficient, as it is predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran and third parties, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the PTSD claim has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this case, the Veteran asserts that he developed PTSD that began during his military service following a sexual assault by Sergeant B.  See, e.g., the Veteran's statement dated June 2008.  Specifically, the Veteran described an incident occurring around April 1978 in which Sergeant B. orally sodomized him after plying him with alcohol.  Id. & the Veteran's claim dated March 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on personal assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

Here, the Veteran's STRs document treatment for venereal disease dating from his November 1975 enlistment examination.  He had multiple complaints of penile discharge during service (see the STRs dated May 1976, January 1977, July 1977, August 1977) and was diagnosed with a fungal infection in April 1978 and urethritis in May 1978.  Critically, the Veteran's STRs, including his separation examination, were pertinently absent any documentation of sexual assault or psychological complaints.

Post-service treatment records show that the Veteran was initially diagnosed with PTSD in a March 2008 private psychological evaluation, which noted that the Veteran described symptoms consistent with the presence of PTSD, depression, and a history of significant substance abuse.  The evaluation report also indicated that the Veteran's father was stabbed to death when he was three-years-old.  The Veteran admitted that his substance abuse began prior to his military enlistment.  He stated that he contemplated suicide about three years after his military discharge and, although he was unable to recall a specific reason for this contemplation, he attributed it to relationship difficulties.  In the March 2008 private psychological evaluation, Dr. W.J.A. also indicated that the Veteran was admitted to Circles of Care, an agency for crisis intervention, in 1985 at which time he was hospitalized for approximately one week due to suicidal ideation.  Dr. W.J.A. documented the reported military sexual assault as described by the Veteran.  Specifically, the Veteran reported that his platoon sergeant took advantage of him one weekend while he was stationed in Germany.  The Veteran reported that Sergeant B. came by and told him they "had something to talk about," after which he gave him "probably about five drinks."  The Veteran stated he then passed out and when he awoke, Sergeant B. was performing oral sex on him.  He stated that he made an extensive effort to avoid Sergeant B. after that time.  Dr. W.J.A. diagnosed the Veteran with PTSD, mood disorder, not otherwise specified (NOS), alcohol dependence, and cannabis abuse.

In a March 2008 statement, the Veteran reported that he was "sexually raped" by Sergeant B., who "sodomized most of platoon...everyone feared reprisals."  In a June 2008 statement, the Veteran described the sexual assault as occurring when he had closed his eyes for a moment after Sergeant B. provided him with copious amounts of alcohol.

In support of his claim, the Veteran submitted a May 2008 statement from Mr. J.K.T. who reported that he visited the Veteran on post in January or February 1977 at which time he noticed Sergeant B. hanging around the barracks.  He indicated that Sergeant B. came looking for the Veteran, who told Mr. J.K.T. that he did not like Sergeant B. coming to the barracks looking for him and really had a problem with the Sergeant.  The Veteran would not elaborate the reason for his discomfort other than to say that Sergeant B. was gay.  Mr. J.K.T. further stated that when he teased the Veteran that the Sergeant had a thing for him, the Veteran became very angry.

In a June 2008 letter, Dr. W.J.A. confirmed that the Veteran attributed his psychological symptoms to a rape that took place in the military.  Dr. W.J.A. then stated, "[b]ased on DSM-IV, [the Veteran] meets diagnostic criteria for PTSD associated with the rape that took place during his military service."  Subsequent treatment records from Dr. W.J.A. document continuing diagnoses of PTSD, mood disorder, and substance abuse.  Additionally, Dr. W.J.A. reiterated her conclusions in a psychological evaluation dated November 2009.

A private examination performed for the Veteran's insurance provider dated November 2008 also documented a diagnosis of military related PTSD.

VA treatment records dated August 2008 to March 2009 documented a history of PTSD from military sexual trauma.

In an April 2009 statement, Mr. B.L. stated that he served time in Germany while in the Army and it is true that Sergeant B. was gay.

Pursuant to the December 2010 Board Remand, the Veteran was afforded a VA examination in April 2011.  The examiner reviewed the claims file, including VA and private treatment records, and noted the Veteran's report of military sexual trauma.  The examiner concluded that that the Veteran did not meet the criteria for an Axis I diagnosis under the DSM-IV criteria.  Specifically, the examiner explained, "I am not diagnosing this Veteran with a mental health diagnosis due to testing results which suggested malingering.  This puts into question the reliability of self report.  I am not comfortable diagnosing a disorder as a result . . . I have no evidence h[e] is experiencing PTSD or other illness except reports from CPRS data which again, have assessed him based upon self report."  The examiner further stated, "[t]here are reliability problems with his reports and invalid testing that create impossibility to accurately diagnose him.  He reports a history of drug and alcohol usage that has been excessive but due to remission is no longer diagnosable."  The examiner continued, "[t]he ALLEGED stressor could produce PTSD.  Sexual trauma of many kinds can produce post-traumatic reactions in human beings.  However, in this case, all we have is an alleged stressor with absolutely no evidence it occurred and no sufficient markers to assist in determining if it happened."  She explained, "[d]uring the same year of the alleged assault he was seen repeatedly for STDs with reports of sexual activity.  This was more than once and suggests he was sexually active throughout the year.  May 1976 records note he had just arrived in Germany and was complaining of penile discharge.  This suggests these specific problems preceded the Germany deployment and assault reported and are therefore not linked as markers to a sexual victimization.  There are also differing accounts of what happened if one looks at the evidence in the claims file."  She concluded, "[t]here is no Axis I condition to link to service at this time."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

To this end, the Board finds the April 2011 VA medical examination report probative as to the question of diagnosis as it appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the April 2011 VA examiner concluded that the Veteran did not have PTSD or any other Axis I diagnosis after a mental status interview, review of the claims file, and discussion of the clinical record.  The rationale was substantial, thorough, and based on the overall record.

Considering all evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD, to include as due to personal or sexual assault in service.  Critically, the Board finds that the April 2011 VA examination report outweighs the private psychological evaluations of Dr. W.J.A. as well as the notations of a continuing PTSD diagnosis contained in VA and private treatment records.  Although private and VA providers diagnosed PTSD based on alleged stressors during service, VA is not required to grant service connection just because a health care professional accepts a claimant's description of experiences during military service as credible and diagnoses PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  While the adequacy of a reported stressor to cause PTSD is a medical determination, the existence or occurrence of the event alleged as a stressor that caused PTSD is an adjudicative determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Moreover, there is no indication that the VA and private treatment providers had access to the Veteran's service records or any prior medical evidence to support the diagnosis.

The Board notes that the Veteran is competent to report that he was sexually assaulted during service, because such alleged incidents are factual in nature and would be within his realm of personal experience.  Barr, 21 Vet. App. at 307; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to report an absence of observable symptoms of a mental health disorder after the alleged in-service incident, and treatment for such symptoms.  Jandreau, 492 F.3d at 1376-77.

However, VA adjudicators must determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit testimony simply because the veteran is an interested party and stands to gain monetary benefits, but personal interest may affect the credibility.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds the Veteran to be not credible with regard to the occurrence of the alleged sexual assault, as his statements are inconsistent and are unsupported by the evidence of record.  Specifically, as indicated above, the Veteran has asserted that he was sexually assaulted by Sergeant B. while he was unconscious due to alcohol intoxication.  See, e.g., the March 2008 psychological evaluation by Dr. W.J.A. and the April 2011 VA examination report.  However, the Veteran has also reported that he was sodomized by Sergeant B. while he was intoxicated, but awake, because Sergeant B. "forced himself on me, overpowering me, because he was a very large man and easily had his way."  See the Veteran's statement dated October 2008.  The Veteran also reported that he did not report the assault because he was afraid no one would believe him.  Id.  However, he had previously contended that Sergeant B. had "sodomized most of [the] platoon" and "everyone feared reprisals."  See the Veteran's statement dated March 2008.  Moreover, there are no indications of behavioral changes after the alleged stressor events.  The Veteran's service personnel records, including performance evaluations, do not document any behavioral problems during his military service.

Crucially, as indicated above, in order to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The April 2011 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD or any disorder due to evidence of exaggerated reported symptomatology suggestive of malingering.  Moreover, as noted by the April 2011 examiner, while VA and private providers appear to have diagnosed PTSD based on the Veteran's reported stressors during service, none of the stressors has been verified or corroborated.

The April 2011 VA examiner did not identify any other psychiatric disability related to active service and the Board finds none that can be related to his active duty.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD, is denied.


REMAND

As indicated above, the Veteran's claims of entitlement to service connection for low back and right shoulder disabilities were remanded to the Board in a July 2012 Memorandum decision of the Court.

The Board initially notes that, pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The Veteran and his attorney submitted evidence and argument in December 2012, which was not accompanied by a waiver of local jurisdiction.  The Board has considered this additionally received evidence and finds it to be pertinent to the pending claims as the newly added VA treatment records potentially support the his contention that his low back and right shoulder disabilities are related to his military service.  Accordingly, a remand for AOJ consideration of the newly added evidence is required.

Moreover, with respect to the right shoulder claim, the Court's Memorandum Decision noted that private treatment records dated in August 1988 and September 1988 indicated treatment for a shoulder problems.  The Court then held that the Board failed to adequately address these treatment records in its December 2010 decision and, additionally, "that the VA medical opinion from July 2006, on which the Board relied, based its negative nexus conclusion, in part, on the lack of post-service medical treatment records until 2002 regarding the appellant's shoulders."

As to the low back disability claim, the Court similarly found that the Board failed to adequately address private treatment records contained in the claims file which referenced magnetic resonance imaging (MRI) reports dated in 1990 and 1989 which suggested a back disability as well as a 1990 treatment record which indicated an existing low back disability.  In addition, the Court noted that "the VA medical opinion from July 2006, on which the Board relied, based its negative nexus conclusion, in part, on the lack of post-service diagnoses or treatment for low back pain until 2003."

Accordingly, the Board has reviewed the record in light of the Court's findings.  To this end, the Board observes that there are currently no VA opinions of record that address the private treatment records dated in August and September 1988 which are suggestive of a shoulder disability (specifically, rotator cuff tendonitis) or the private treatment records dated November 1989, June 1990, or June 2007 which are indicative of low back disability (specifically, low back pain, lumbar radiculopathy, mild chronic lumbar strain/sprain, and irregular MRI results).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified practitioner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, a remand for additional development is required.

Additionally, the Veteran's claims file and Virtual VA claims file indicate that he receives continuing medical treatment.  Therefore, any pertinent ongoing treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Board further notes that the Veteran was afforded a RO hearing in March 2007 as to his pending low back and shoulder claims.  A review of the claims file demonstrates that the RO hearing transcript associated with the Veteran's claims file is incomplete.  As such, on remand, a complete copy of the March 2007 RO hearing transcript should be obtained and associated with the claims file.

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims that currently remain on appeal.  In other words, if service connection as to either issue is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Orlando, Florida, or any other VA facility since March 2009.  All such available documents should be associated with the claims file.

2. Obtain the complete March 2007 RO hearing transcript and associate the transcript with the Veteran's claims file.

3. Once all available records have been received, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the Veteran's low back and right shoulder disabilities.  The purpose of the examination is to determine whether the Veteran's current disabilities are related to his military service, to include his reported in-service injury.

The examiner must provide an opinion as to whether it is at least as likely as not that the currently diagnosed low back and right shoulder disabilities had their clinical onset during active service or are related to his claimed in-service injury.  The examiner must specifically address the Veteran's assertions of continuity of symptomatology (dating from military service) in providing rationale for any conclusion reached to include whether the Veteran's statements are consistent with the medical evidence of record.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service should be set forth in detail.  As to the claimed right shoulder disability, the examiner should specifically address the Veteran's post-service medical treatment including the August and September 1988 private treatment records indicating treatment for shoulder problems.  With respect to the claimed low back disability, the examiner should address the Veteran's post-service medical treatment including the November 1989 note suggesting low back pain and radiculopathy, the June 1990 chiropractor record indicating a chronic mild lumbar strain/sprain, and the May 2007 MRI report which references an abnormal December 1990 MRI of the lumbar spine.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for low back and right shoulder disabilities, and entitlement to a TDIU.  If the decision remains in any way adverse to the Veteran, he and his attorney should be provided with a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


